Brock, J.
Defendant’s first assignment of error is to the failure of the trial judge to sustain defendant’s motion for judgment of non-suit made at the close of the State’s evidence, and renewed after defendant rested without offering evidence.
The State offered no evidence of the North Carolina license plate number which had been issued to Mr. Nicholos for his 1966 Corvette. Likewise it offered no evidence of the serial number or motor number of Mr. Nicholos’ 1966 Corvette.
The State offered no evidence of the serial number or motor number of the 1966 Corvette driven by the defendant at the time of his arrest.
The State offered no evidence to connect the 1966 Corvette wrecked by the defendant and the 1966 Corvette which Mr. Nicholos saw “sitting in the Ford place off the beltline.” There was no evidence from the State to explain why the car was “in the Ford place off the beltline,” how it got there, or what Ford place and beltline Mr. Nicholos was talking about.
The only suggestion of connection between the vehicle driven by the defendant and the one taken from Mr. Nicholos was that both were gray in color, both were 1966 Corvettes, both were wrecked, and the right front wheel of both was missing. Obviously there may be more than one gray 1966 Corvette which has been wrecked in a similar fashion.
The defendant’s conduct, and the similarity between the automobile driven by the defendant and the automobile stolen from Mr. Nicholos, casts a finger of suspicion in the defendant’s direction. However, the State must do more than create suspicion. There must be competent evidence of each material element of the offense charged before the State is entitled to have a case submitted to the jury.
We hold that the defendant’s motion for judgment of nonsuit should have been allowed and this case dismissed.
Reversed.
Mallard, C.J., and Parker, J., concur.